Order granting defendant’s motion to open default in pleading, to vacate judgment entered by plaintiff, and granting leave to defendant to answer, affirmed, with ten dollars costs and disbursements; the answer, if not already served, to be served within ten days from the entry of the order herein.- Courts adopt a liberal policy in respect to defaults where it appears that there is an arguable defense and that the default did not arise by any willful act — to the end that parties may have their day in court to litigate the issues in difference between them. (Allen v. Fink, 211 App. Div. 411; Baldwin v. Yellow Taxi Corporation, 221 id. 717.) Lazansky, P. J., Young, Carswell, Davis and Johnston, JJ., concur.